Case 19-13113-mdc        Doc 45    Filed 11/20/19 Entered 11/20/19 17:43:47             Desc Main
                                   Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                     :
In re:                                               :       Chapter 7
                                                     :
JAMES FITZGERALD BOWYER,                             :       Case No. 19-13113(MDC)
                                                     :
               Debtor.                               :
                                                     :
                                                     :
THE KIM LAW FIRM LLC and                             :
RICHARD KIM,                                         :
                                                     :
               Plaintiffs,                           :
                                                     :
               v.                                    :       Adv. No. 19-00200(MDC)
                                                     :
JAMES FITZGERALD BOWYER,                             :
                                                     :
                              Defendant.             :
                                                     :

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

        Debtor James Fitzgerald Bowyer has filed a Motion to Dismiss Plaintiff’s Complaint for
Failure to State a Claim upon which Relief can be Granted, for Lack of Proper Service and to
Strike Redundant, Immaterial, Impertinent and/or Scandalous Matter from the Complaint with the
Court Seeking Enforcement of the Automatic Stay and Sanctions.
       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult an attorney).
       1.       If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before 11/30/2019 you or your attorney
must do all of the following:

               (a)     file an answer explaining your position at

                       United States Bankruptcy Court
                       Robert N.C. Nix Sr. Federal Courthouse
                       900 Market Street
                       Suite 400
                       Philadelphia, Pennsylvania 19107
Case 19-13113-mdc        Doc 45    Filed 11/20/19 Entered 11/20/19 17:43:47             Desc Main
                                   Document     Page 2 of 2




If you mail your response to the bankruptcy clerk’s office for filing, you must mail it early
enough so that it will be received on or before the date and time stated above; and
               (b)     mail a copy to the movant’s attorney:
                       Thomas Kenny, Esquire
                       Kenny, Burns & McGill
                       1500 John F. Kennedy Boulevard, Suite 520
                       Philadelphia, PA 19102
                       Ph. (215) 423-5500
                       F. (215) 231-9847

       2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

       3.     A hearing on the motion is scheduled to be held before the Honorable Magdeline
D. Coleman on 12/18/2019 at 10:30 a.m. in Courtroom 2, United States Bankruptcy Court, Robert
N.C. Nix Sr. Federal Courthouse, 900 Market Street, Philadelphia, Pennsylvania.

        4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

        5.     You may contact the Bankruptcy Clerk’s office(s) in Philadelphia at 215-408-2800
or Reading at 610 208-5040 to find out whether the hearing has been canceled because no one
filed an answer.


Dated: November 20, 2019
